Citation Nr: 0949015	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-37 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome (IBS), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 
1991 and from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2008, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Although further delay is regrettable, the Board observes 
that additional development is required prior to adjudicating 
the Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for GERD with IBS.

In November 2009, the Veteran submitted a statement saying 
that he has been going to a VA doctor for continuous 
treatment and that he is still getting his medicine from VA 
on a regular basis.  The Board notes that the most recent VA 
treatment record associated with the claims file is dated in 
September 2008 and consists of a handwritten note of the 
Veteran's weight that is stapled to a business card for the 
VA Outpatient Clinic in Lakewood, Colorado.  On remand, all 
relevant VA medical records dating since February 2004 must 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In addition, the Veteran has stated that he has received 
treatment from a private family nurse practitioner (D. 
Miller) as well as a private physician (Dr. Maie), both 
located in Rocky Ford, Colorado.  On remand, all available 
treatment records from these private treatment providers 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment 
records dating since February 2004 from 
the VA Eastern Colorado Health Care 
System in Denver, Colorado; the VA 
Community Based Outpatient Clinic in 
Colorado Springs, Colorado; and the VA 
Outpatient Clinic in Lakewood, 
Colorado.

2.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers who have treated him for GERD 
with IBS since February 2004.  After 
securing any necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained 
in the claims file, including all 
available treatment records from Family 
Nurse Practitioner D. Miller and Dr. 
Maie in Rocky Ford, Colorado.  If any 
requested records are unavailable, then 
the file should be annotated as such 
and the Veteran should be so notified.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

